Citation Nr: 1119422	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  11-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan








INTRODUCTION

The Veteran served on active duty from July 1988 to July 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In his original February 1995 claim, the Veteran sought entitlement to service connection for depression and anxiety.  The May 1999 and June 1999 rating decisions denied the Veteran's claim for bipolar disorder.  However, the Board notes that the medical evidence in this case shows diagnoses of dysthymic disorder, bipolar disorder with paranoid personality traits, and schizoaffective disorder.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page of this decision.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board 


finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in March 2011, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The underlying de novo claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed June 1999 rating decision confirmed the prior denial of service connection for a psychiatric disorder on the basis that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  

3.  The evidence received since the June 1999 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision which confirmed the prior denial of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the June 1999 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In the current appeal, the Veteran maintains that he had a psychiatric disorder prior to his enlistment which was further aggravated during his military service.  In this regard, the Board notes that further review of the claims folder indicates that service connection for a psychiatric disorder was first denied by the RO in the May 1999 rating decision and later confirmed in the June 1999 rating decision.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 1999 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for a psychiatric disorder was last previously considered and denied in the June 1999 rating decision.  The evidence associated with the Veteran's claims file at the time of the June 1999 rating decision includes, but is not limited to, the Veteran's service treatment records; his February 1995 and April 1999 applications seeking service-connected compensation for his psychiatric disorder; VA hospital records dated from February 1995 to March 1995; private medical records from St. Francis Medical Center, dated in December 1996; a private psychiatric evaluation from the University of Pittsburgh Medical Center (UPMC), dated in February 1999; and private treatment reports issued by the Stauton Clinic, dated from May 1987 to February 1988, as well as a termination summary dated in April 1997.  

In the June 1999 rating decision, the RO indicated that there was no evidence to show that the Veteran's psychiatric disorder was incurred in or aggravated by military service.  Based on the evidence of record, the RO determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder had not been received.  

The evidence associated with the Veteran's claims file subsequent to the June 1999 rating decision includes, but is not limited to VA treatment records dated from October 2007 to October 2008; an April 1995 Initial Medical Review - Annual Medical Certificate Report; and the Veteran's own lay assertions submitted alongside his January 2011 substantive appeal.  

The recently submitted VA treatment records reflect the Veteran's psychiatric symptoms, to include paranoia and mood lability, as well as his diagnosis of schizoaffective disorder.  In his Initial Medical Review - Annual Medical Certificate, dated in April 1995, the Veteran noted that he had been hospitalized in 1995 as a result of his psychiatric condition.  Based on his hospitalization and the Veteran's medical condition, the Veteran's supervisor recommended his discharge from the Army National Guard and sent his file to the Medical Duty Review Board (MDRB) for further review.   In the January 2011 substantive appeal, the Veteran described symptoms of his bipolar disorder and anxiety and stated that these two conditions comprise his diagnosis of schizoaffective disorder.  The Veteran asserts that his psychiatric condition arose prior to his enlistment, and was aggravated as a result of his years in service.  He further maintains that he suffered continuing residual psychiatric problems since service - while in the Army National Guard as well as during his post-service civilian life.  

The Board finds the Veteran competent to report continuing psychiatric symptoms since service.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, No. 08-3548 (November 2, 2010).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the June 1999 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final June 1999 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this evidence is certainly new, in that it was not previously of record.  The Board finds the Veteran's lay assertions to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  In his January 2011 substantive appeal, the Veteran contends that his military service further exacerbated and worsened his pre-existing psychiatric condition.  He also stated that he has continued to suffer on-going and residual psychiatric problems as a result of his mental disorder.  The Veteran's lay assertions of continuing problems and ongoing symptoms, as well as his description of his symptoms were not of record at the time of the June 1999 rating action.  

The Board finds the Veteran competent and credible with respect to these assertions, and his lay assertions relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a psychiatric disorder.  The claim to reopen the issue of entitlement to service connection for a psychiatric disorder is therefore granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that his current psychiatric problems are related to service.  Specifically, he asserts that he had a pre-existing psychiatric disorder prior to his enlistment which was further aggravated during his years in active service, as well as his time in the Army National Guard.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, the Veteran's pre-service medical records reflect that he was admitted to Mercy Hospital for two weeks in March 1987 in a disoriented state with complaints of abdominal pain.  During a psychiatric consultation, the Veteran described a pattern of anger and frustration centered on his courses at school as well as his job as a bus-boy.  He expressed a great deal of frustration with the difficult level of his course materials, as well as feelings of self-doubt with regard to his adequacy as a student.  The Veteran subsequently underwent a cholecystectomy several days later, and admitted to experiencing auditory-visual hallucinations after the surgery.  His regular physician was consulted and expressed concern about the possible diagnosis of schizophrenia.  However, the Veteran subsequently denied having such symptoms, and further post-operative observations did not reveal any signs of psychosis.  Upon discharge, it was noted that the Veteran would need psychiatric follow-up care, and he was referred to the Stauton Clinic at Sewickley Valley Hospital for counseling.

Between May 1987 to February 1988, the Veteran received seven individual therapy sessions at the Stauton Clinic.  At the time of his intake, when asked why he had been referred to the clinic for counseling, the Veteran indicated that he did not know, but acknowledged being informed by the hospital employees that he acted inappropriately after his surgery.  During these treatment sessions, he admitted to experiencing abuse as a child, and it was noted that he felt a significant amount of rage as a result of this experience.  He described an extreme level of interest in explosives and dynamite, and noted that he owned a gun collection.  He also reported to experience problems in school, boredom with his classes, and test anxiety.  The diagnosis at the time of the intake was "Rule out schizophrenic disorder."  

In the February 1988 Treatment Plan and Progress Summary, the Veteran's therapist A.J. expressed her concern regarding the Veteran's desire to join the Army given his pre-occupation with war, weapons, and killing.  She further noted that the Veteran had undergone psychological testing with B.R., another therapist, and the diagnostic impression derived therefrom was schizotypal personality disorder.  During one particular treatment session, the Veteran was joined by an Army Recruiter who listened to the therapist's concerns regarding the Veteran's desire to join the Army given his inappropriate pre-occupation with violence.  After this session, it was noted that the Army Recruiter decided not to take the Veteran on.  

According to the therapist, towards the end of their time together, the Veteran indicated that he no longer wished to join the Army and decided to sign up for the Navy instead.  She observed that, while his stress level had decreased during their treatment sessions, he was still unable to understand the inappropriateness of his pre-occupation with war and death.  According to her, the Veteran's obsessive thoughts were at least in part a result of the abuse he experienced as a child.  She concluded that, while the Veteran did not seem dangerous at the time of his therapeutic intervention, it was important to take into consideration the seriousness of his disorder as well as his need for consistent therapeutic intervention.  

Despite the therapist's understanding that the Army decided not to accept the Veteran into service, the service treatment records reveal a different set of facts.  At his June 1987 examination pursuant to his enlistment in the Army, the Veteran reported no history of depression, excessive worry, or nervous trouble of any sort, and the clinical evaluation of his psychiatric state was shown to be normal.  Also, the Veteran appears to have had a psychiatric profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of '1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In the June 1987 Medical Prescreening form, when asked whether he had ever been treated for a mental condition, the Veteran marked that he had not.  Furthermore, an August 1987 consultation report reflects that the Veteran underwent a psychiatric evaluation for "suspected schizophrenia." During this evaluation, the treatment provider had an opportunity to review the Veteran's medical records during his March 1987 hospitalization at Mercy Hospital.  Based on his or her assessment of the medical records and evaluation of the Veteran, it was determined that the Veteran did not have any major psychopathology.  Given that the Veteran's service treatment records at the time of his enlistment are completely devoid of any notations, complaints, treatment or diagnosis of a psychiatric condition, the Board finds that the Veteran is presumed to have been in sound condition upon enlistment.  

As previously noted above, however, to rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Veteran's pre-service medical records reflect his continuous participation in a number of counseling sessions with his therapist, A.J., for an entire year after enlistment and prior to the commencement of his active service.  In addition, A.J. indicated that the Veteran was shown to have a diagnosis of a schizo-typal personality disorder after undergoing a psychological evaluation with B.R., another therapist.  Indeed, throughout her February 1988 progress report, A.J. reiterated her concern regarding the Veteran's intent to enlist with the military, in light of his pre-occupation with violence and killing.  While the March 1987 medical records from Mercy Hospital, as well as the private treatment records issued by Stauton Clinic are clear for a definitive diagnosis of a mental disorder, the Veteran's treating therapist at the time of his enlistment and immediately preceding his active service, references additional treatment records which do provide a diagnosis of a psychiatric disorder.  She further expresses an extreme level of concern in response to the Veteran's desire to enlist with the military given his fixation with violation.  

The remainder of the Veteran's service treatment records is clear for any complaints, treatment or diagnosis of a psychiatric disorder.  At the May 1990 separation examination, it was noted that the Veteran did not exhibit any significant medical abnormalities upon physical examination, and he had a profile of S1.  See Odiorne v. Principi, 3 Vet. App. 456, 457.  In addition, he did not report to have or to have had any depression, excessive worry or nervous trouble of any sort.  

The Veteran's post-service medical records reflect that he was admitted to the VAMC in Pittsburgh, Pennsylvania from February 1995 to March 1995, with symptoms of depression, and complaints of racing thoughts and an overall sensation that "something [was] not right."  The Veteran reported that two months prior to his admission he noticed something was different within his personality, and described having moments of excessive laughter while simultaneously feeling depressed.  He could not provide a clear-cut explanation for what triggered these symptoms.  During his hospitalization, he was placed on several different types of medication, and participated in various activities designed to help him.  He began to show signs of steady progression and it was noted that his anxiety, depression and racing thoughts decreased towards the end of his hospitalization.  Upon discharge, he was diagnosed with manic bipolar affective disorder and prescribed an assortment of medication.  Report of the March 1995 follow-up psychological evaluation reflects that while the Veteran's speech was sparse, effortful and concrete at times, there was no demonstrable impairment of memory, nor did he exhibit any signs of hallucinations or delusions.  The Veteran was diagnosed with dysthymic disorder.  

The Veteran was subsequently admitted to St. Francis Medical Center in December 1996.  According to his medical history, after his 1995 admission at the VA, he was readmitted again in November of 1996 as well as in December 1996, but decided to leave because he felt distrustful about the level of care received there.  During the psychological evaluation, the physician noted that the Veteran was hostile and suspicious and that his affect was predominantly irritable.  He noted that while the Veteran appeared somewhat threatening, he remained controlled during the interview and there were was no evidence that he was experiencing any hallucinations.  He was discharged from St. Francis Medical Center nearly two weeks after his admission, with a diagnosis of manic bipolar disorder with paranoid personality traits.  

In February 1999, the Veteran underwent a psychiatric evaluation at UPMC wherein he presented with complaints of a four week history of depression, as well as symptoms of increased irritability, anhedonia, poor appetite, anergia and a passive death wish.  He described experiencing two to three minute spurts of racing thoughts, but denied other symptoms of mania.  He also reported to experience anxiety which manifests with an occasional rapid heart rate that coincides with periods of racing thoughts and a sensation of chest heaviness.  During the mental status evaluation, the Veteran was shown to have a depressed mood with congruent affect.  His attention, concentration and recent and remote memory were described as intact, and his insight was fair with respect to his need for treatment.  Based on the psychiatric evaluation, the Veteran was diagnosed with "Bipolar D/O NOS; R/O Schizoaffective D/O."  

An April 1997 private treatment report from the Stauton Clinic reflects the Veteran was referred to the Partial Hospitalization Program via central intake with a diagnosis of bipolar disorder in December 1996.  The report reflects that the Veteran did very well with the goals he set for himself, and was able to maintain stability over his symptoms and discuss urges as they occurred.  His diagnostic impression upon discharge was bipolar disorder, manic type.  

VA treatment records dated between October 2007 to October 2008 show that the Veteran was routinely treated at VA medical centers in Pittsburgh as well as in Beaver County for various health conditions.  During multiple mental health evaluations, the Veteran exhibited symptoms of paranoia and mood lability and was diagnosed with schizoaffective disorder.  

The Veteran recently submitted a copy of his Initial Medical Review - Annual Medical Certificate, dated in April 1995.  The report reflects that the Veteran's supervisor during his service with the Army National Guard recommended a review of his claims file by the MDRB, as well as his separation from service due to his month-long psychiatric hospitalization in 1995.  In the January 2011 substantive appeal, the Veteran asserts that his psychiatric disorder was aggravated by his military service.  He claims that the April 1995 physical during his tour with the National Guard shows that his condition worsened due to his continuing service.  He also claims that he has continued to experience on-going residual psychiatric problems in his civilian life as a result of the worsening of his symptoms in service and while serving in the National Guard.  

As previously noted above, the Board finds the Veteran competent to report continuing psychiatric symptoms since service.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and lay statement provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In accordance with its duty to assist, VA must also provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In this regard, the Board notes that the Veteran has not had a VA examination for his claim for an acquired psychiatric disorder including schizoaffective disorder.  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the pre-service medical evidence of record reflecting treatment for the Veteran's psychiatric problems, as well as evidence of various psychiatric diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual psychiatric symptoms since service, the Board concludes that a remand for a VA medical examination and opinion is necessary to determine 1)whether there is clear and unmistakable evidence that the Veteran's psychiatric existed prior to service and if so; 2) whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated by his service.  

The Board further notes that the Veteran's service personnel records as well as records relating to his periods of service with the Army National Guard are not associated with the claims file.  The Veteran's service personnel records may provide information concerning any behavioral or performance issues during the Veteran's service, and records from the Veteran's service with the Army National Guard may provide additional information regarding the incurrence and/or progression of the Veteran's psychiatric condition.  Therefore, the RO should attempt to obtain and associate with the Veteran's claims file a complete copy of his service personnel records as well as his service treatment records while serving with the National Guard.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a psychiatric disorder.  

2. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or the Adjutant General's Office in the State where the Veteran served with the National Guard, or other appropriate source, and request the Veteran's entire Military Personnel file (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  In addition, request the Veteran's service treatment records from his periods of service with the Army National Guard and verify his dates of service including his periods of active duty, active duty for training, and inactive duty for training.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

3. Contact the Veteran and ask him to provide the most current address for B.R., the therapist referenced in the February 1988 progress report issued by his treating therapist A.J. at the Stauton Clinic at Sewickley Valley Hospital.  After acquiring this information, the RO should instruct the Veteran to a complete a release form authorizing VA to request his private medical records from the identified therapist.  

After securing the appropriate release forms from the Veteran, attempt to obtain these private treatment records.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available records should be associated with the claims folder.  

4. Request records of psychiatric treatment that the Veteran may have received at the VAMCs in Pittsburgh and Beaver County, Pennsylvania since October 2008.  Copies of such records which are available should be associated with the claims folder.  

5. Then, accord the Veteran a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder that he may have.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all necessary tests and studies, to include psychological testing, should be performed, and all clinical findings should be reported in detail.  

The examiner is required to review all pertinent records, to include pre-service medical records, service treatment records, and subsequent VA and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner must then respond to the following questions:

a. Did the Veteran have any type of pre-existing psychiatric disorder prior to his enlistment in June 1987?  

b. If so, did the Veteran's pre-existing psychiatric disorder(s) undergo a permanent increase in severity during his active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition? 

c. If the Veteran did not have a psychiatric disorder that existed prior to his active service, what is the likelihood (likely, unlikely, or at least as likely as not) that any psychiatric disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service?  

If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


